UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-4385
SHON CONNER WILLIAMS, a/k/a Baby
Boy,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
                  Dennis W. Shedd, District Judge.
                          (CR-99-659-DWS)

                  Submitted: December 20, 2001

                      Decided: January 25, 2002

  Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Sol Z. Rosen, Washington, D.C., for Appellant. Marshall Prince,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WILLIAMS
                              OPINION

PER CURIAM:
   Shon Conner Williams appeals his conviction and sentence of 360
months imprisonment for two counts of using, carrying, brandishing,
and discharging a firearm during a crime of violence, in violation of
18 U.S.C.A. §§ 2, 924(c)(1)(A)(ii) & (iii), 1951(a) (West 2000). Wil-
liams’ counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), addressing whether the magistrate judge fully com-
plied with Fed. R. Crim. P. 11 in accepting Williams’ guilty plea, and
whether Williams’ sentence was imposed within the guidelines range,
but stating that in his opinion there were no meritorious issues for
appeal. Williams has filed a pro se supplemental brief arguing the dis-
trict court did not comply with Fed. R. Crim. P. 32(a)(1) and the Gov-
ernment should have been required to move for a substantial
assistance departure under U.S. Sentencing Guidelines Manual
§ 5K1.1 (1998).
   We have reviewed the record and find that the magistrate judge
complied with all the mandates of Fed. R. Crim. P. 11 in accepting
Williams’ guilty plea. We further find that Williams’ sentence was
proper, and the Government did move for a reduction of sentence
based on substantial assistance; that motion was granted. We have
reviewed Williams’ allegations of error and find them precluded by
his valid appeal waiver. See United States v. Marin, 961 F.2d 493 (4th
Cir. 1992).
   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Williams’ conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                            AFFIRMED